Myrick, J.
This is an appeal from an order settling an account of an administrator.
1. J. W. Parsons was appointed administrator, and subsequently thereto a document was offered for probate as the will of deceased. Said J. W. Parsons contested the probate of the document and the court adjudged it not to be the will of said deceased. In and about such contest, said J. W. Parsons employed attorneys (the same who were acting for him as administrator), and for their services in the contest they charged one thousand dollars. This item is not a charge against the estate; it was the affair of the heirs, as such, to contest, if they wished, the probate of the document—not of the administrator. The latter is an officer to administer the estate for the benefit of those interested, leaving interested parties to settle their own differences.
2. Objection is made that the court erred in adjudicating upon certain items, clerk’s fees and the like, in anticipation of pay*241ment. We see no error in this prejudicial to the interests of the estate.
3. The court found that one hundred and twenty-two dollars was due one Thurber for money paid for redemption of real estate from tax sale. There is nothing in the account or the report accompanying the same, or in any of the proceedings, upon which to base this finding; therefore it had no proper place in the order of settlement.
4. In the order settling the account, the court, referring to the above items and certain others not paid, adjudged that they “are a lien and charge upon the property of said estate.” This, may not be technically accurate, but as it works no injury to any one we do not think it necessary to observe further upon it.
The cause is remanded with instructions to decree a settlement of the account not inconsistent with this opinion. In other respects the order is affirmed, with costs to appellants.
Sharpstein, J., and Thornton, J., concurred.
Hearing in Bank denied.